 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   WILIMINGTON SAVINGS FUND                            Case No.: 2:19-cv-01178-MCE-KJN-PS
     SOCIETY, FSB, D/B/A/CHRISTIANA
12   TRUST AS OWNER TRUSTEE OF
     THE RESIDENTIAL CREDIT
13   OPPORTUNITIES TRUST V,                              ORDER

14                       Plaintiff,
15           v.
16   MIRIAM CROWLEY, and DOES 1
     through 10, inclusive,
17
                         Defendants.
18
19
             On June 26, 2019, Defendant MIRIAM CROWLEY, proceeding in pro se, filed a
20
     Notice of Removal of this unlawful detainer action from the El Dorado County Superior
21
     Court.1 ECF No. 1. This Court has an independent duty to ascertain its jurisdiction and
22
     may remand sua sponte for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).
23
     “The burden of establishing federal jurisdiction is on the party seeking removal, and the
24
     removal statute is strictly construed against removal jurisdiction.” Emrich v. Touche
25
     Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988) (internal citation omitted). “Federal
26
     jurisdiction must be rejected if there is any doubt as to the right of removal in the first
27
             1
              Despite Defendant’s pro se status, the undersigned revokes any actual or anticipated referral to
28   a Magistrate Judge. See E.D. Cal. Local R. 302(c)(21).
                                                         1
 1   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). As explained below,
 2   Defendant has failed to meet that burden.
 3           Defendant initially premises her Notice of Removal on the argument that this
 4   Court has federal question jurisdiction under 28 U.S.C. § 1443(1). See ECF No. 1, 2:26-
 5   3:2. Elsewhere in her Notice she also claims federal jurisdiction under 28 U.S.C. §
 6   1441(a). However, a review of the Complaint reveals that does not allege any federal
 7   claims; instead, it alleges only unlawful detainer under state law. ECF No. 1 at 15-17
 8           “The presence or absence of federal-question jurisdiction is governed by the ‘well-
 9   pleaded complaint rule,’ which provides that federal jurisdiction exists only when a
10   federal question is presented on the fact of plaintiff’s properly pleaded complaint.”
11   Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). This is the case where the
12   complaint “establishes either that [1] federal law creates the cause of action or that [2]
13   the plaintiff’s right to relief necessarily depends on resolution of a substantial question of
14   federal law.” Williston Basin Interstate Pipeline Co. v. An Exclusive Gas Storage
15   Leasehold & Easement, 524 F.3d 1090, 1100 (9th Cir. 2008) (quoting Franchise Tax Bd.
16   v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983)).

17           Here, Plaintiff’s sole claim is for unlawful detainer under state law. At most,
18   Defendant argues that she has a defense under federal law. “A case may not be
19   removed to federal court on the basis of a federal defense . . . even if the defense is

20   anticipated in the plaintiff’s complaint, and even if both parties admit that the defense is
21   the only question truly at issue in the case.” ARCO Envtl. Remediation, LLC v. Dep’t. of
22   Health & Envtl. Quality of the State of Montana, 213 F.3d 1108, 1113 (9th Cir. 2000)
23   (citation and quotation marks omitted). Therefore, this Court lacks jurisdiction under 28
24   U.S.C. § 1441(a) or 1443(1).2
25           Defendant goes on to assert that the Court has diversity jurisdiction under 28
26
             2
               To the extent Defendant alleges she wants to raise “a federal question surrounding the
27   construction of [Plaintiff’s] Pooling and Service Agreement” (ECF No. 1 at 6:11-16), that is an issue that
     goes beyond the face of this unlawful detainer case and consequently cannot constitute a federal question
28   upon which removal of the case can be predicated.
                                                         2
 1   U.S.C. § 1332(a) and 1441(b). She fails to demonstrate, however, beyond an
 2   unsubstantiated assertion, that the citizenship of the parties is diverse as required by the
 3   statute. Moreover, even if Defendant could show the requisite diversity, she cannot
 4   show that the amount in controversy exceeds the sum of $75,000 as also required by §
 5   1332(a). Indeed, examination of Plaintiff’s Complaint shows that it is an unlawful
 6   detainer complaint whose demand is specifically limited at less than $10,000.
 7   Consequently, the requirements for diversity jurisdiction have not and cannot be satisfied
 8   in this case.
 9          Accordingly:
10          1. The action is REMANDED to the El Dorado County Superior Court.
11          2. The Clerk of Court is directed to serve a certified copy of the order on the
12              Clerk of the El Dorado County Superior Court, and reference the state case
13              number (No. PCU20190019) in the proof of service.
14          3. The Clerk of Court is directed to close this case and vacate all dates.
15          4. The Clerk of the Court is ordered not to open another case removing the
16              following unlawful detainer action: No. PCU20190019.

17          IT IS SO ORDERED.
18   Dated: July 2, 2019
19

20
21
22
23
24
25
26
27
28
                                                  3
